Exhibit 10.44

AMENDED AND RESTATED LOAN AND SECURITY

AGREEMENT

BY AND BETWEEN

CYPRESS SEMICONDUCTOR CORPORATION

AND

SILICON VALLEY BANK

DATED AS OF MARCH 2, 2009



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of March 2, 2009
(this “Agreement” or this “Loan Agreement”), is by and between SILICON VALLEY
BANK (“Bank”), whose address is 3003 Tasman Drive, Santa Clara, California,
95054, and CYPRESS SEMICONDUCTOR CORPORATION (“Borrower”), whose address is 198
Champion Court, Building 6, 3rd Floor, San Jose, California, 95134, amends and
restates in its entirety that Loan and Security Agreement between the parties
hereto dated as of September 25, 2003, and provides the terms on which Bank will
lend to Borrower and Borrower will repay Bank. The parties hereto agree as
follows:

 

1. DEFINITIONS; ACCOUNTING AND OTHER TERMS

Capitalized terms used herein shall have the meanings given to such terms in
Section 13 of this Agreement and in Appendix A hereto. Accounting terms not
defined in this Agreement will be construed following GAAP. Calculations and
determinations must be made following GAAP. The term “financial statements”
includes the notes and schedules thereto. The terms “including” and “includes”
always mean “including (or includes) without limitation,” in this or any Loan
Document.

 

2. LOAN AND TERMS OF PAYMENT

 

  2.1 Promise to Pay.

Borrower promises to pay Bank the unpaid principal amount of all Advances and
interest on the unpaid principal amount of the Advances.

2.1.1 Advances.

(a) Bank will make Advances not exceeding the Committed Revolving Line minus
(i) the outstanding principal balance of the Advances (including drawn but
unreimbursed Letters of Credit that are deemed to be Advances pursuant to
Section 2.1.2(c)), minus (ii) the amount of all outstanding Letters of Credit
(excluding drawn but unreimbursed Letters of Credit that are deemed to be
Advances pursuant to Section 2.1.2(c)) minus (iii) all amounts for services
utilized for Cash Management Services that Borrower and Bank agree to in writing
pursuant to Section 2.1.4. Amounts borrowed hereunder that remain available for
borrowing under this Agreement may be repaid and reborrowed prior to the
Maturity Date, without penalty or premium.

(b) To obtain an Advance, Borrower must notify Bank pursuant to the terms set
for in Section 2 of Appendix A. Borrower must promptly confirm the notification
by delivering to Bank a Loan Payment/Advance Request Form (the “Payment/Advance
Form”). Bank will credit Advances to Borrower’s deposit account. Bank may make
Advances under this Agreement based on instructions from a Responsible Officer
or his or her designee or without instructions if the Advances are necessary to
meet Obligations which have become due. Bank may rely on any telephone notice
given by a person whom Bank believes is a Responsible Officer or designee.
Borrower will indemnify Bank for any loss Bank suffers due to such reliance.

 

1.



--------------------------------------------------------------------------------

(c) The Committed Revolving Line shall terminate on the Maturity Date, and all
Advances are immediately due and payable on the Maturity Date.

2.1.2 Letters of Credit.

(a) Bank will issue or have issued documentary or standby Letters of Credit for
Borrower’s account not exceeding the amount available under the Committed
Revolving Line (each, a “Letter of Credit”). Each Letter of Credit will have an
expiry date of no later than 180 days after the Maturity Date, but Borrower’s
reimbursement obligation will be secured by cash on terms acceptable to Bank at
any time after the Maturity Date if such Maturity Date is not extended by Bank
or if an Event of Default occurs and continues. Borrower agrees to execute any
further documentation in connection with the Letters of Credit as Bank may
reasonably request.

(b) Prior to or simultaneously with the opening of each Letter of Credit,
Borrower shall pay to Bank Bank’s customary fees in connection with the opening
of a letter of credit (the “Letter of Credit Fees”). The Letter of Credit Fees
shall be paid upon the opening of each Letter of Credit and upon each
anniversary thereof, if required. In addition, Borrower shall pay to Bank, for
its own account, any and all additional issuance, negotiation, processing,
transfer or other fees to the extent and as and when required by the provisions
of any application for Letters of Credit. All Letter of Credit Fees shall be
part of the Obligations.

(c) If any Letter of Credit is drawn upon, such amount shall constitute an
Advance and shall initially accrue interest at the Prime Rate, provided that
Borrower shall have the right, from time to time, to elect an Interest Rate
based on the LIBOR Rate pursuant to the terms of Appendix A. If such amount is
not paid immediately, then the full amount thereof shall accrue interest at the
rate set forth in Section 2.3.1.

2.1.3 Intentionally Omitted.

2.1.4 Cash Management Services.

Borrower may use the availability under the Committed Revolving Line for Bank’s
cash management services, which may include merchant services, direct deposit of
payroll, business credit cards, automated clearing house transactions,
controlled disbursement accounts and check cashing services identified in
various cash management services agreements related to such services (the “Cash
Management Services”). Such aggregate amounts utilized for Cash Management
Services will reduce the amount otherwise available to be borrowed under the
Committed Revolving Line, provided that Borrower and Bank shall enter into a
written agreement with respect to any such Cash Management Services that sets
forth (i) the amount of availability under the Committed Revolving Line that
will be reduced with respect to such Cash Management Services or the methodology
for calculating such amounts and (ii) the terms and conditions governing such
Cash Management Services, including, without limitation, the treatment of any
credit extended by Bank to Borrower under such Cash Management Services as
Advances hereunder.

 

2.



--------------------------------------------------------------------------------

  2.2 Overadvances.

If, at any time, Borrower’s Obligations hereunder exceed the Committed Revolving
Line, Borrower shall immediately pay Bank the excess.

 

  2.3 Interest Rate, Payments.

2.3.1 Interest Rate. Advances accrue interest on the outstanding principal
balance thereof at the Interest Rate (as defined in Appendix A hereto). Borrower
may elect to borrow Prime Rate Loans or LIBOR Rate Loans, all as more
particularly set forth in Appendix A hereto. During the existence of an Event of
Default, Obligations shall accrue interest at a rate per annum equal to two
percent (2%) above the rate effective immediately before the Event of Default.
The Interest Rate applicable to Prime Rate Loans increases or decreases when the
Prime Rate changes. Interest is computed on a 365 day year for the actual number
of days elapsed.

2.3.2 Payments. Interest due on the Advances is payable on the first day of each
month. Bank may debit any of Borrower’s deposit accounts, including account
number, for principal and interest payments owing or any amounts Borrower owes
Bank. Bank will promptly notify Borrower when it debits Borrower’s accounts.
These debits are not a set-off. Payments received after 12:00 noon Pacific Time
are considered received at the opening of business on the next Business Day.
When a payment is due on a day that is not a Business Day, the payment is due
the next Business Day and additional fees or interest accrue.

 

  2.4 Fees.

Borrower will pay:

(a) Commitment Fee. A fully earned, non-refundable loan fee Line is due on or
before the Restatement Date.

(b) Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses) incurred as of the Restatement Date shall be paid by Borrower upon
demand. All Bank Expenses (including reasonable attorneys’ fees) incurred after
the date of this Agreement are payable within 30 days after receipt by Borrower
of an invoice therefor.

 

3. CONDITIONS OF LOANS

 

  3.1 Conditions Precedent to Initial Advance.

Bank’s obligation to make the initial Advance is subject to the condition
precedent that it shall have received, in form and substance satisfactory to it,
the following:

(a) this Agreement;

(b) the reaffirmation of Guaranty of Cypress Semiconductor (Minnesota) Inc.;

(c) [intentionally omitted];

 

3.



--------------------------------------------------------------------------------

(d) [intentionally omitted];

(e) the resolutions of Borrower’s Board of Directors adopted December 7, 2004,
shall be in full force and effect and shall not have been modified or revoked;

(f) [intentionally deleted];

(g) evidence of insurance;

(h) payment of the fees and Bank Expenses then due specified in Section 2.4; and

(i) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

  3.2 Conditions Precedent to all Advances.

Bank’s obligation to make each Advance, including the initial Advance, is
subject to the following:

(a) timely receipt of any Payment/Advance Form for a Prime Rate Loan or a LIBOR
Rate Borrowing Certificate for a LIBOR Rate Loan;

(b) the representations and warranties in Section 5 must be true in all material
respects on the date of the Payment/Advance Form or the LIBOR Rate Borrowing
Certificate and on the effective date of each Advance (except that, in each
case, representations and warranties in Section 5 made as of a specified earlier
date shall be true in all material respects as of such specified earlier date)
and no Event of Default may have occurred and be continuing, or result from such
Advance. Each Advance is Borrower’s representation and warranty on that date
that the representations and warranties of Section 5 remain true in all material
respects (except that representations and warranties in Section 5 made as of a
specified earlier date shall be true in all material respects as of such
specified earlier date); and

(c) there has not been, in Bank’s sole discretion, a material adverse change in
the general affairs, management, results of operation, condition (financial or
otherwise) or the prospect of repayment of the Obligations (a “Material Adverse
Change”).

 

4. CREATION OF SECURITY INTEREST

 

  4.1 Grant of Security Interest.

Borrower grants Bank a continuing security interest in all presently existing
and later acquired Collateral to secure all Obligations and performance of each
of Borrower’s duties under the Loan Documents. Any security interest will be a
first priority security interest in the Collateral. If this Agreement is
terminated, Bank’s lien and security interest in the Collateral will continue
until Borrower fully satisfies its Obligations (other than inchoate indemnity
obligations).

 

4.



--------------------------------------------------------------------------------

  4.2 Authorization to File; Delivery of Additional Documentation.

Borrower authorizes Bank to file financing statements (Form UCC-1) without
notice to Borrower, with all appropriate jurisdictions, as Bank deems
appropriate, in order to perfect or protect Bank’s security interest in the
Collateral. Borrower shall execute and deliver to Bank, at the request of Bank,
all documents that Bank may reasonably request, in form satisfactory to Bank, to
perfect and continue perfected Bank’s security interest in the Collateral and in
order to fully consummate all of the transactions contemplated under the Loan
Documents.

 

5. REPRESENTATIONS AND WARRANTIES

Except as set forth in the Disclosure Letter, Borrower represents and warrants
as follows:

 

  5.1 Due Organization; Organizational Structure; Authorization.

Borrower and each Guarantor is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified, except where the failure to do so would not
reasonably be expected to cause a Material Adverse Change.

Borrower has not changed its state of formation or organizational structure or
type or any organizational number assigned by its jurisdiction of formation in
the past five (5) years.

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not contravene Borrower’s formation documents, nor constitute
an event of default under any material agreement by which Borrower is bound.
Borrower is not in default under any agreement to which or by which it is bound
in which the default would reasonably be expected to cause a Material Adverse
Change.

 

  5.2 Collateral.

Borrower has good title to the Collateral, free of Liens except Permitted Liens.

 

  5.3 Litigation.

Except as disclosed in Borrower’s public filings with the SEC, there are no
actions or proceedings pending or, to the knowledge of Borrower’s Responsible
Officers, overtly threatened by or against Borrower or any Subsidiary in which a
likely adverse decision would reasonably be expected to cause a Material Adverse
Change.

 

  5.4 No Material Adverse Change in Financial Statements.

All consolidated financial statements for Borrower delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank that would reasonably be
expected to cause a Material Adverse Change.

 

5.



--------------------------------------------------------------------------------

  5.5 Solvency.

The fair salable value of Borrower’s assets (including goodwill minus
disposition costs) exceeds the fair value of its liabilities; the Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

 

  5.6 Regulatory Compliance.

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act. Except for loans extended
to Borrower’s employees in connection with Borrower’s employee stock purchase
assistance plan, Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Borrower has not violated any laws,
ordinances or rules, the violation of which would reasonably be expected to
cause a Material Adverse Change. None of Borrower’s or any Subsidiary’s
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally, except to
the extent that noncompliance would not reasonably be expected to result in a
Material Adverse Change. Borrower and each Subsidiary has timely filed all
required tax returns and paid, or made adequate provision to pay, all material
taxes, except those being contested in good faith with adequate reserves under
GAAP. Borrower and each Subsidiary has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted, except where the failure to do so would not reasonably be
expected to cause a Material Adverse Change.

 

  5.7 Subsidiaries.

Borrower does not own any stock, partnership interest or other equity securities
except for Permitted Investments.

 

  5.8 Full Disclosure.

No written representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank (taken together with all such
written certificates and written statements to Bank) contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not misleading (it
being recognized by Bank that the projections and forecasts provided by Borrower
in good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected and forecasted results).

 

  5.9 Designation of Indebtedness under this Agreement as Senior Indebtedness.

All principal of, interest (including all interest accruing after the
commencement of any bankruptcy or similar proceeding, whether or not a claim for
post-petition interest is allowable as a claim in any such proceeding), and all
fees, costs, expenses and other amounts accrued or due under this Agreement
shall constitute “Designated Senior Indebtedness” under the terms of the 2000
Indenture and the 2003 Indenture, respectively.

 

6.



--------------------------------------------------------------------------------

6. AFFIRMATIVE COVENANTS

Borrower will do all of the following for so long as Bank has an obligation to
lend, or there are outstanding Obligations (other than inchoate indemnity
obligations):

 

  6.1 Designated Senior Indebtedness.

Borrower shall designate all principal of, interest (including all interest
accruing after the commencement of any bankruptcy or similar proceeding, whether
or not a claim for post-petition interest is allowable as a claim in any such
proceeding), and all fees, costs, expenses and other amounts accrued or due
under this Agreement as “Designated Senior Indebtedness”, or such similar term,
in any future Subordinated Debt incurred by Borrower after the date hereof, if
such Subordinated Debt contains such term or similar term and if the effect of
such designation is to grant to Bank the same or similar rights as granted to
Bank as a holder of “Designated Senior Indebtedness” under the 2000 Indenture or
the 2003 Indenture.

 

  6.2 Government Compliance.

Borrower shall, and shall cause each of its Subsidiaries to, maintain its legal
existence and good standing in its jurisdiction of formation and each
jurisdiction in which the nature of its business requires them to be so
qualified, except where the failure to take such action would not reasonably be
expected to have a material adverse effect on Borrower’s and its Subsidiaries’
business or operations, taken as a whole; provided, that (a) the legal existence
of any Subsidiary that is not a Guarantor may be terminated or permitted to
lapse, and any qualification of such Subsidiary to do business may be terminated
or permitted to lapse, if, in the good faith judgment of Borrower, such
termination or lapse is in the best interests of Borrower and its Subsidiaries,
taken as a whole, and (b) Borrower may not permit its qualification to do
business in the jurisdiction of its chief executive office to terminate or
lapse; and provided, further, that this Section 6.2 shall not be construed to
prohibit any other transaction that is otherwise permitted in Section 7 of this
Agreement.

Borrower will comply, and have each Subsidiary comply, with all laws, ordinances
and regulations to which it is subject, noncompliance with which could have a
material adverse effect on Borrower’s business or operations or would reasonably
be expected to cause a Material Adverse Change.

 

  6.3 Financial Statements, Reports, Certificates.

(a) Borrower will deliver to Bank: (i) as soon as available, but no later than 5
days after filing with the SEC and in no event later than 50 days after the end
of each fiscal quarter and 95 days after the end of each fiscal year, the
Borrower’s 10K and 10Q reports; (ii) a Compliance Certificate together with
delivery of the 10K and 10Q reports; (iii) within 50 days after the end of each
fiscal year, annual financial projections for the following fiscal year (on a
quarterly basis) as approved by Borrower’s board of directors, together with any
related

 

7.



--------------------------------------------------------------------------------

business forecasts used in the preparation of such annual financial projections;
(iv) a prompt report of any legal actions pending or threatened against Borrower
or any Subsidiary that could result in damages or costs to Borrower or any
Subsidiary of $10,000,000 or more; and (v) budgets, sales projections, operating
plans or other financial information Bank reasonably requests.

Borrower’s 10K and 10Q reports required to be delivered pursuant to
Section 6.3(a)(i) shall be deemed to have been delivered on the date on which
Borrower posts such report or provides a link thereto on Borrower’s website on
the Internet; provided, that Borrower shall provide paper copies to Bank of the
Compliance Certificates required by Section 6.3(a)(ii).

(b) Within 45 days after the last day of each quarter, Borrower will deliver to
Bank (i) a cash balance report, including account statements detailing cash
management types of investments held and maturity dates, and (ii) an accounts
receivable aging report, by invoice date.

 

  6.4 Intentionally Omitted.

 

  6.5 Taxes.

Borrower will make, and cause each Subsidiary to make, timely payment of all
material federal, state, and local taxes or assessments (other than taxes and
assessments which Borrower is contesting in good faith, with adequate reserves
maintained in accordance with GAAP) and will deliver to Bank, on demand,
appropriate certificates attesting to the payment.

 

  6.6 Insurance.

Borrower shall maintain in full force and effect insurance of the types
customarily carried in its line of business, including, without limitation,
self-insurance.

 

  6.7 Financial Covenants.

Borrower will maintain, on a consolidated basis, the following as of the last
day of each fiscal quarter:

(a) Tangible Net Worth. A Tangible Net Worth of not less than Four Hundred Sixty
Million Dollars ($460,000,000), and increasing by (i) fifty percent (50%) of net
income (calculated in accordance with GAAP) but without effect for any loss, and
(ii) fifty percent of the net proceeds of the issuance of new equity, in each
case for each fiscal quarter ending after the Restatement Date.

(b) Adjusted Quick Ratio. A ratio of (A) unrestricted cash, cash equivalents,
short and long term Investments and accounts receivable net of reserves to
(B) Current Liabilities less the current portion of deferred revenue, of not
less than 1.00:1.00.

 

8.



--------------------------------------------------------------------------------

  6.8 Intentionally Omitted.

 

  6.9 Use of Proceeds.

Borrower shall use the Advances (including Advances constituting Letters of
Credit) only for its general working capital requirements, including, without
limitation, capital expenditures, and for any other purpose not expressly
prohibited hereunder.

 

  6.10 Further Assurances.

Borrower will execute any further instruments and take further action as Bank
reasonably requests to perfect or continue Bank’s security interest in the
Collateral or to effect the purposes of this Agreement.

 

7. NEGATIVE COVENANTS

Borrower will not, and will not permit any of its Subsidiaries to, do any of the
following without Bank’s prior written consent for so long as Bank has an
obligation to lend or there are any outstanding Obligations (other than inchoate
indemnity obligations):

 

  7.1 Dispositions.

Convey, sell, lease, transfer or otherwise dispose of (collectively “Transfer”),
or permit any of its Subsidiaries to Transfer, all or any part of its business
or property, except for:

(a) Transfers in the ordinary course of business;

(b) Transfers to Borrower or any of its Subsidiaries from Borrower or any of its
Subsidiaries;

(c) Transfers of property for fair market value;

(d) Transfers of property in connection with sale-leaseback transactions;

(e) Transfers of property to the extent such property is exchanged for credit
against, or proceeds are promptly applied to, the purchase price of other
property used or useful in the business of Borrower or its Subsidiaries;

(f) Transfers constituting (i) non-exclusive licenses, (ii) exclusive licenses
with respect to geographic locations, or fields of use, or custom products
developed for a particular customer;

(g) Transfers otherwise permitted by the Loan Documents;

(h) sales or discounting of delinquent accounts;

(i) Transfers of used, worn-out or obsolete property, or of surplus property for
fair market value;

(j) Transfers associated with the making or disposition of a Permitted
Investment;

 

9.



--------------------------------------------------------------------------------

(k) Transfers in connection with a permitted acquisition of a portion of the
assets or rights acquired; and

(l) Transfers not otherwise permitted in this Section 7.1, provided, that the
aggregate book value of all such Transfers by Borrower and its Subsidiaries,
together, shall not exceed in any fiscal year, 10% of Borrower’s consolidated
total assets as of the last day of the fiscal year immediately preceding the
date of determination.

 

  7.2 Changes in Business, Ownership, or Business Locations.

Engage in any material line of business other than those lines of business
conducted by Borrower and its Subsidiaries on the date hereof and any businesses
reasonably related, complementary or incidental thereto or reasonable extensions
thereof. Borrower will not, without prior written notice, change its state of
incorporation.

 

  7.3 Mergers or Acquisitions.

Merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with any Person other than with Borrower or any Subsidiary, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of a Person other than Borrower or any Subsidiary,
except where no Event of Default has occurred and is continuing or would result
from such action during the term of this Agreement and (a) Borrower is the
surviving entity or (b) such merger or consolidation is a Transfer otherwise
permitted pursuant to Section 7.1 hereof.

 

  7.4 Indebtedness.

Create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness.

 

  7.5 Encumbrance.

Create, incur, or allow any Lien on any of its property, or assign or convey any
right to receive income, including the sale of any Accounts, or permit any of
its Subsidiaries to do so, except for Permitted Liens, or permit any Collateral
not to be subject to the first priority security interest granted hereunder.

 

  7.6 Distributions; Investments.

Directly or indirectly acquire or own any Person, or make any Investment in any
Person, other than Permitted Investments. Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock, except
for Permitted Distributions.

 

  7.7 Transactions with Affiliates.

Directly or indirectly enter into or permit to exist any material transaction
with any Affiliate of Borrower except for:

(a) transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms (when viewed in the context of any series of
transactions of which it may be a part, if applicable); or

 

10.



--------------------------------------------------------------------------------

(b) transactions among Borrower and its Subsidiaries and among Borrower’s
Subsidiaries.

 

  7.8 Subordinated Debt:

Make or permit any payment on or amendments of any Subordinated Debt, except:

(a) payments under the terms of the Subordinated Debt;

(b) payments made with Borrower’s capital stock or other Subordinated Debt;

(c) amendments to Subordinated Debt so long as such Subordinated Debt remains
subordinated in right of payment to this Agreement; or

(d) payments or prepayments of Subordinated Debt owing pursuant to the 2007
Indenture, provided that no Event of Default then exists or will result from
such payment or prepayment.

 

  7.9 Compliance.

Become an “investment company” or a company controlled by an “investment
company,” under the Investment Company Act of 1940, as amended, or use the
proceeds of any Advance for the purpose of purchasing or carrying margin stock;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to comply
with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business or operations or would reasonably be
expected to cause a Material Adverse Change, or permit any of its Subsidiaries
to do so.

 

8. EVENTS OF DEFAULT

Any one of the following is an Event of Default:

 

  8.1 Payment Default.

If Borrower fails to pay (a) principal hereunder when due; (b) interest
hereunder within 3 Business Days of when due; and (c) any other Obligations
hereunder within 30 days of receipt by Borrower of an invoice therefor. During
the additional period the failure to cure the default is not an Event of Default
(but no Advance will be made during the cure period);

 

11.



--------------------------------------------------------------------------------

  8.2 Covenant Default.

(a) If Borrower does not perform any obligation in Section 6.6 or 6.7 or
violates any covenant in Section 7; or

(b) If Borrower does not perform or observe any other material covenant in this
Agreement, any Loan Documents, or in any agreement between Borrower and Bank and
has not cured the default within 20 days after a Responsible Officer has
knowledge of such default;

 

  8.3 Intentionally Omitted.

 

  8.4 Change of Control.

If a Change of Control occurs;

 

  8.5 Attachment.

If 20% or more of consolidated total assets of Borrower is attached, seized,
levied on, or comes into possession of a trustee or receiver and the attachment,
seizure or levy is not removed in 10 days, or if Borrower is enjoined,
restrained, or prevented by court order from conducting a material part of its
business or if a judgment or other claim becomes a Lien on a material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed against
any of Borrower’s assets by any government agency and not paid within 10 days
after Borrower receives notice. These are not Events of Default if stayed or if
a bond is posted pending contest by Borrower (but no Advances will be made
during the cure period);

 

  8.6 Insolvency.

If Borrower becomes insolvent or if Borrower begins an Insolvency Proceeding or
an Insolvency Proceeding is begun against Borrower and not dismissed or stayed
within 60 days (but no Advances will be made before any Insolvency Proceeding is
dismissed);

 

  8.7 Other Agreements.

If Borrower fails to (a) make any payment exceeding $10,000,000 of Indebtedness
when due and such failure continues after the applicable grace or notice period,
if any, specified in the agreement or instrument relating thereto, or
(b) perform or observe any other condition or covenant, or any other event shall
occur or condition exist under any agreement or instrument relating to any
Indebtedness exceeding $10,000,000, and such failure continues after the
applicable grace or notice period, if any, specified in the agreement or
instrument relating thereto and the effect of such failure, event or condition
is to cause the holder or holders of such Indebtedness to accelerate the
maturity of such Indebtedness or cause the mandatory repurchase of any
Indebtedness exceeding $10,000,000;

 

12.



--------------------------------------------------------------------------------

  8.8 Judgments.

If a money judgment(s) in the aggregate of at least $10,000,000 (not covered by
insurance) is rendered against Borrower and is unsatisfied and unstayed for 30
days (but no Advances will be made before the judgment is stayed or satisfied);

 

  8.9 Misrepresentations.

If Borrower or any Person acting for Borrower makes any material
misrepresentation or material misstatement in any warranty or representation in
this Agreement or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document; or

 

  8.10 Guaranty.

Any guaranty of any Obligations ceases for any reason to be in full force or any
Guarantor does not perform any material obligation under any guaranty of the
Obligations, or any material misrepresentation or material misstatement exists
as of the date made or deemed made in any warranty or representation in any
guaranty of the Obligations or in any certificate delivered to Bank by a
Guarantor in connection with any guaranty, or any circumstance described in
Sections 8.4, 8.6 or 8.8 occurs to any Guarantor.

 

9. BANK’S RIGHTS AND REMEDIES

 

  9.1 Rights and Remedies.

When an Event of Default occurs and continues Bank may, without notice or
demand, do any or all of the following:

(a) Declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.6 occurs all Obligations are immediately due and
payable without any action by Bank);

(b) Stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c) Make any payments and do any acts it considers necessary or reasonable to
protect its security interest in the Collateral;

(d) Apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower; and

(e) Dispose of the Collateral according to the Code.

 

13.



--------------------------------------------------------------------------------

  9.2 Power of Attorney.

Effective only when an Event of Default occurs and continues, Borrower
irrevocably appoints Bank as its lawful attorney to (a) endorse Borrower’s name
on any checks or other forms of payment or security relating to the Collateral
and (b) transfer the Collateral into the name of Bank or a third party as the
Code permits. Bank may exercise the power of attorney to sign Borrower’s name on
any documents necessary to perfect or continue the perfection of any security
interest regardless of whether an Event of Default has occurred. Bank’s
appointment as Borrower’s attorney in fact, and all of Bank’s rights and powers,
coupled with an interest, are irrevocable until all Obligations (other than
inchoate indemnity obligations) have been fully repaid and performed and Bank’s
obligation to provide Advances terminates.

 

  9.3 Bank Expenses.

Any amounts paid by Bank in connection with this Agreement are Bank Expenses and
immediately due and payable, bearing interest at the then applicable rate and
secured by the Collateral. No payments by Bank are deemed an agreement to make
similar payments in the future or Bank’s waiver of any Event of Default.

 

  9.4 Bank’s Liability for Collateral.

If Bank complies with reasonable banking practices and the Code, it is not
liable for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; or (c) any diminution in the value of the Collateral.

 

  9.5 Remedies Cumulative.

Bank’s rights and remedies under this Agreement, the Loan Documents, and all
other agreements are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election, and Bank’s waiver of any Event of Default is not a continuing waiver.
Bank’s delay is not a waiver, election, or acquiescence. No waiver is effective
unless signed by Bank and then is only effective for the specific instance and
purpose for which it was given.

 

  9.6 Demand Waiver.

Except as otherwise required in this Agreement, Borrower waives demand, notice
of default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, or release.

 

10. NOTICES

All notices or demands by any party about this Agreement or any other related
agreement must be in writing and be personally delivered or sent by an overnight
delivery service, by certified mail, postage prepaid, return receipt requested,
or by facsimile to the addresses set forth at the beginning of this Agreement. A
party may change its notice address by giving the other party written notice.

 

14.



--------------------------------------------------------------------------------

11. CHOICE OF LAW , VENUE AND JURY TRIAL WAIVER

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF ANY
OF THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR
BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional remedies
as permitted under the Code. The private judge shall also determine all issues
relating to the applicability, interpretation, and enforceability of this
paragraph.

 

15.



--------------------------------------------------------------------------------

12. GENERAL PROVISIONS

 

  12.1 Successors and Assigns.

This Agreement binds and is for the benefit of the successors and permitted
assigns of each party. Borrower may not assign this Agreement or any rights
under it without Bank’s prior written consent which may be granted or withheld
in Bank’s discretion. Bank has the right, without the consent of or prior notice
to Borrower, to sell, transfer, negotiate, or grant participation in all or any
part of, or any interest in, Bank’s obligations, rights and benefits under this
Agreement to any other bank or financial institution.

 

  12.2 Indemnification.

Borrower will indemnify, defend and hold harmless Bank and its officers,
employees, and agents against: (a) all obligations, demands, claims, and
liabilities asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (b) all losses or Bank Expenses
incurred, or paid by Bank from, following, or consequential to transactions
between Bank and Borrower (including reasonable attorneys fees and expenses),
except with respect to (a) and (b) above, for losses caused by Bank’s and its
officers’, employees’, and agents’ gross negligence or willful misconduct.

 

  12.3 Time of Essence.

Time is of the essence for the performance of all obligations in this Agreement.

 

  12.4 Severability of Provision.

Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision.

 

  12.5 Amendments in Writing; Integration.

All amendments to this Agreement must be in writing and signed by Borrower and
Bank. This Agreement represents the entire agreement about this subject matter,
and supersedes prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement are superseded by this
Agreement and the Loan Documents.

 

  12.6 Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
are an original, and all taken together, constitute one Agreement.

 

  12.7 Survival.

All covenants, representations and warranties made in this Agreement continue in
full force while any Obligations (other than inchoate indemnity obligations)
remain outstanding. The obligations of Borrower in Section 12.2 to indemnify
Bank will survive until all statutes of limitations for actions that may be
brought against Bank have run.

 

16.



--------------------------------------------------------------------------------

  12.8 Confidentiality.

In handling any confidential or non-public information concerning the Borrower
and its Subsidiaries, Bank will maintain the confidentiality of such
information, but disclosure of information may be made (a) to Bank’s
subsidiaries or affiliates in connection with their business with Borrower,
provided they are bound by this confidentiality provision, (b) to prospective
transferees or purchasers of any interest in the loans, provided they are bound
by this confidentiality provision, (c) as required by law, regulation, subpoena,
or other order, (d) as required in connection with Bank’s examination or audit,
provided that any Person receiving confidential or non-public information is
bound by this confidentiality provision or similar regulations, and (e) as Bank
considers appropriate exercising remedies under this Agreement, provided that
any Person receiving confidential or non-public information is bound by this
confidentiality provision or similar regulations. Confidential information does
not include information that either: (x) is in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank; or (y) is disclosed to Bank by a third party, if Bank does
not know that the third party is prohibited from disclosing the information.

 

  12.9 Attorneys’ Fees, Costs and Expenses.

In any action or proceeding between Borrower and Bank arising out of the Loan
Documents, the prevailing party will be entitled to recover its reasonable
attorneys’ fees and other reasonable costs and expenses incurred, in addition to
any other relief to which it may be entitled.

 

13. DEFINITIONS

In this Agreement:

“2007 Indenture” is that is that certain Indenture dated as of March 13, 2007,
by and between Borrower, as issuer, and U.S. Bank National Association, as
trustee, relating to the convertible senior notes due September 15, 2009, as
supplemented from time to time.

“Accounts” are all existing and later arising accounts, contract rights, and
other obligations owed Borrower in connection with its sale or lease of goods
(including licensing software and other technology) or provision of services,
all credit insurance, guaranties, other security and all merchandise returned or
reclaimed by Borrower and Borrower’s Books relating to any of the foregoing.

“Advance” or “Advances” is a loan advance (or advances) under the Committed
Revolving Line, including Advances used to (i) fund Letters of Credit, or
(ii) extend financial accommodations for Cash Management Services to the extent
that Borrower and Bank have agreed in writing to extend financial accommodations
pursuant to the terms of Section 2.1.4.

“Affiliate” of a Person is a Person that owns or controls directly or indirectly
the Person, any Person that controls or is controlled by or is under common
control with the Person, and each of that Person’s senior executive officers,
directors, partners and, for any Person that is a limited liability company,
that Person’s managers and members.

 

17.



--------------------------------------------------------------------------------

“Bank Expenses” are all audit fees and expenses and reasonable costs and
expenses (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, administering, defending and enforcing the Loan Documents
(including appeals or Insolvency Proceedings).

“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.

“Business Day” is any day that is not a Saturday, Sunday or a day on which the
Bank is closed.

“Cash Management Services” are defined in Section 2.1.4.

“Change in Control” is a transaction in which any “person” or “group” (within
the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act of
1934, as amended) becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended), directly or indirectly, of
greater than 35% of the shares of all classes of stock then outstanding of
Borrower ordinarily entitled to vote in the election of directors.

“Code” is the Uniform Commercial Code in effect in any applicable jurisdiction.

“Collateral” is the property described as such in the Pledge Agreement.

“Committed Revolving Line” is an Advance or Advances not to exceed a principal
amount outstanding at any time of $55,000,000.

“Compliance Certificate” is a Compliance Certificate signed by a Responsible
Officer in substantially the same form of Exhibit C attached hereto.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.

“Copyrights” are all copyright rights, applications or registrations and like
protections in each work or authorship or derivative work, whether published or
not (whether or not it is a trade secret) now or later existing, created,
acquired or held.

 

18.



--------------------------------------------------------------------------------

“Current Liabilities” are the aggregate amount of Total Liabilities which mature
within one (1) year.

“Disclosure Letter” means the disclosure letter, dated as of the Original
Closing Date, addressed from Borrower to Bank, as amended or amended and
restated from time to time.

“ERISA” is the Employment Retirement Income Security Act of 1974, as amended,
and its regulations.

“GAAP” is generally accepted accounting principles.

“Guarantor” is Cypress Semiconductor (Minnesota) Inc.

“Guaranty” is the Unconditional Guaranty dated as of the Original Closing Date
and executed by each Guarantor.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and
(d) Contingent Obligations.

“Insolvency Proceeding” are proceedings by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

“Letter of Credit” is defined in Section 2.1.2.

“Letter of Credit Fees” is defined in Section 2.1.2.

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

“Loan Documents” are, collectively, this Agreement, any note, or notes or
guaranties executed by Borrower or Guarantor, any pledge agreements, and any
other present or future agreement between Borrower and Bank or for the benefit
of Bank in connection with this Agreement, all as amended, extended or restated.

“Material Adverse Change” has the meaning set forth in Section 3.2(c) hereof.

“Maturity Date” is March 1, 2010.

“Net Worth” means, on any date of determination, the consolidated total assets
of Borrower minus Total Liabilities (in each case in accordance with GAAP).

 

19.



--------------------------------------------------------------------------------

“Obligations” are debts, principal, interest, Bank Expenses and other amounts
Borrower owes Bank now or later in connection with this Agreement, including
cash management services and letters of credit, if any, and including interest
accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank.

“Original Closing Date” is September 25, 2003.

“Patents” are patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same.

“Permitted Distributions” means:

(a) purchases of capital stock from former employees, consultants and directors
pursuant to repurchase agreements or other similar agreements;

(b) distributions or dividends consisting solely of Borrower’s capital stock;

(c) purchases for value of any rights distributed in connection with any
stockholder rights plan;

(d) purchases of capital stock or options to acquire such capital stock with the
proceeds received from a substantially concurrent issuance of capital stock or
convertible securities;

(e) purchases of capital stock pledged as collateral for loans to employees;

(f) purchases of capital stock in connection with the exercise of stock options
or stock appreciation rights by way of cashless exercise or in connection with
the satisfaction of withholding tax obligations;

(g) purchases of fractional shares of capital stock arising out of stock
dividends, splits or combinations or business combinations;

(h) the settlement or performance of such Person’s obligations under any equity
derivative transaction, option contract or similar transaction or combination of
transactions; and

(i) other distributions, dividends or purchases of Borrower’s capital stock in
cash, provided that the aggregate amount of such distributions, dividends, or
purchases made pursuant to this clause (i) during the period commencing on the
Restatement Date and ending on the date of determination, when combined with
purchases of Subordinated Debt during such period, shall not exceed 50% of
Borrower’s consolidated positive cash flow for the period beginning on March 31,
2009, and ending on the last day of the fiscal quarter immediately preceding the
date of determination, and no Event of Default exists or will result from such
other distribution, dividend, or purchase.

 

20.



--------------------------------------------------------------------------------

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to Bank under this Agreement or any other Loan
Document;

(b) (i) Any Indebtedness that does not exceed $5,000,000 in principal amount
existing on the Original Closing Date, and (ii) any Indebtedness in excess of
$5,000,000 in principal amount existing on the Original Closing Date and shown
on the Disclosure Letter;

(c) Subordinated Debt;

(d) Indebtedness to trade creditors and with respect to surety bonds and similar
obligations;

(e) Guaranties of Permitted Indebtedness;

(f) Indebtedness consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements designated to
protect a Person against fluctuations in interest rates, currency exchange
rates, or commodity prices;

(g) Indebtedness between Borrower and any of its Subsidiaries or among any of
Borrower’s Subsidiaries;

(h) [intentionally omitted];

(i) Indebtedness with respect to documentary letters of credit;

(j) Capitalized leases and purchase money Indebtedness secured by Permitted
Liens;

(k) Indebtedness of entities acquired in any permitted merger or acquisition
transaction;

(l) Refinanced Permitted Indebtedness, provided that the amount of such
Indebtedness is not increased except by an amount equal to a reasonable premium
or other reasonable amount paid in connection with such refinancing and by an
amount equal to any existing, but unutilized, commitment thereunder; and

(m) Other Indebtedness, if, on the date of incurring any Indebtedness pursuant
to this subsection (m), the outstanding aggregate amount of all Indebtedness
incurred pursuant to this subsection (m) does not exceed 20% of Borrower’s
consolidated total assets calculated as of the end of the immediately prior
fiscal quarter.

“Permitted Investments” are:

(a) Investments existing on the Original Closing Date;

 

21.



--------------------------------------------------------------------------------

(b) (i) Marketable direct obligations issued or unconditionally guaranteed by
the United States or its agencies or any State maturing within 1 year from its
acquisition, (ii) commercial paper maturing no more than 2 years after its
creation and having the highest rating from either Standard & Poor’s Corporation
or Moody’s Investors Service, Inc., and (iii) Bank’s certificates of deposit
issued maturing no more than 2 years after issue;

(c) Investments approved by the Borrower’s Board of Directors or otherwise
pursuant to a Board-approved investment policy;

(d) Investments in or to Borrower or any of its Subsidiaries;

(e) Investments consisting of deposit and investment accounts in the name of
Borrower or any Subsidiary;

(f) Investments consisting of extensions of credit to Borrower’s or its
Subsidiaries’ customers in the nature of accounts receivable, prepaid royalties
or notes receivable arising from the sale or lease of goods, provision of
services or licensing activities of Borrower;

(g) Investments received in satisfaction or partial satisfaction of obligations
owed by financially troubled obligors;

(h) Investments acquired in exchange for any other Investments in connection
with or as a result of a bankruptcy, workout, reorganization or
recapitalization;

(i) Investments acquired as a result of a foreclosure with respect to any
secured Investment;

(j) Investments consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements designated to
protect a Person against fluctuations in interest rates, currency exchange
rates, or commodity prices;

(k) Investments consisting of loans and advances to employees; and

(l) Other Investments, if, on the date of incurring any Investments pursuant to
this subsection (l), the outstanding aggregate amount of all Investments
incurred pursuant to this subsection (l) does not exceed 20% of Borrower’s
consolidated total assets calculated as of the end of the immediately prior
fiscal quarter.

“Permitted Liens” are:

(a) (i) Liens existing on the Original Closing Date securing Indebtedness that
does not exceed $5,000,000 in principal amount and (ii) Liens existing on the
Original Closing Date securing Indebtedness in excess of $5,000,000 in principal
amount and shown on the Disclosure Letter or (iii) Liens arising under this
Agreement or other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Bank’s security interests;

 

22.



--------------------------------------------------------------------------------

(c) Liens (including with respect to capital leases) (i) on property (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof) acquired or held by Borrower or
its Subsidiaries incurred for financing such property (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof), or (ii) existing on property (and accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof) when acquired, if the Lien is confined to such
property (including accessions, additions, parts, replacements, fixtures,
improvements and attachments thereto, and the proceeds thereof);

(d) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (s), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness it secures may not increase;

(e) Licenses or sublicenses granted in the ordinary course of Borrower’s
business and any interest or title of a licensor or under any license or
sublicense, if the licenses and sublicenses permit granting Bank a security
interest;

(f) Leases or subleases granted in the ordinary course of Borrower’s business,
including in connection with Borrower’s leased premises or leased property;

(g) Liens in favor of custom and revenue authorities arising as a matter of law
to secure the payment of custom duties in connection with the importation of
goods;

(h) Liens on insurance proceeds securing the payment of financed insurance
premiums;

(i) Customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other similar agreement;

(j) Liens on assets acquired in mergers and acquisitions not prohibited by the
covenant limiting mergers and acquisitions;

(k) Liens consisting of pledges of cash, cash equivalents or government
securities to secure swap or foreign exchange contracts or letters of credit;

(l) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.5 or 8.8;

(m) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit or securities accounts held at such institutions;

(n) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceeding if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

 

23.



--------------------------------------------------------------------------------

(o) Pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

(p) Deposits to secure the performance of bids, trade contracts (other than for
borrowed money), contracts for the purchase of property, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case, incurred in the ordinary course of business and not
representing an obligation for borrowed money;

(q) Easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person; and

(r) [Intentionally omitted]; and

(s) Liens not otherwise permitted, provided that the amount of all such Liens is
not in excess of 10% of Borrower’s consolidated total assets calculated as of
the end of the immediately prior fiscal quarter (with any such Lien valued as
the amount of the obligation secured by such Lien).

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company association, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Pledge Agreements” are the Stock Pledge Agreement (100% Pledge) and the Stock
Pledge Agreement (65% Pledge) dated as of the Original Closing Date by Borrower
in favor of Bank.

“Responsible Officer” is each of the Chief Executive Officer, the President, the
Chief Financial Officer and the Treasurer of Borrower.

“Restatement Date” is March 2, 2009.

“SEC” means the Securities and Exchange Commission.

“Subordinated Debt” is (a) Indebtedness incurred by Borrower subordinated to
Borrower’s Indebtedness owed to Bank and which is reflected in a written
agreement in a manner and form reasonably acceptable to Bank and approved by
Bank in writing, and (b) all Indebtedness under the 2007 Indenture, and (c) to
the extent the terms of subordination do not change adversely to Bank,
refinancings, refundings, renewals, amendments or extensions of any of the
foregoing.

“Subsidiary” is for any Person, or any other business entity of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by the Person or one or more Affiliates of the Person.

 

24.



--------------------------------------------------------------------------------

“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries plus (i) the aggregate amount of cash consideration paid in
connection with a stock repurchase on or after the Restatement Date, not to
exceed $30,000,000, and (ii) up to $50,000,000 in incremental goodwill and/or
intangible assets resulting from acquisitions occurring between June 30, 2009
and December 31, 2009, minus (i) the net capitalized stock compensation
accumulated since March 31, 2009, (ii) any amounts attributable to (a) goodwill
(except to the extent added above), (b) intangible items (except to the extent
added above) such as unamortized debt discount and expense, Patents, Trademarks,
Copyrights and research and development expenses except prepaid expenses, and
(c) reserves not already deducted from assets, and (iii) Total Liabilities.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness.

“Trademarks” are trademark and servicemark rights, registered or not,
applications to register and registrations and like protections, and the entire
goodwill of the business of Assignor connected with the trademarks.

 

25.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first set forth above.

 

BORROWER: CYPRESS SEMICONDUCTOR CORPORATION By:    

Printed Name:    

Title:    

 

BANK: SILICON VALLEY BANK By:    

Printed Name:    

Title:    



--------------------------------------------------------------------------------

APPENDIX A

LIBOR SUPPLEMENT

1. Definitions.

“Business Day” means, with respect to LIBOR Rate Loans, a day of the year
(a) that is not a Saturday, Sunday or other day on which banks in the State of
California or the City of London are authorized or required to close and (b) on
which dealings are carried on in the interbank market in which Bank customarily
participates.

“Interest Period” means for each LIBOR Rate Loan, a period of approximately one,
two or three months as the Borrower may elect, provided that the last day of an
Interest Period for a LIBOR Rate Loan shall be determined in accordance with the
practices of the LIBOR interbank market as from time to time in effect,
provided, further, in all cases such period shall expire not later than the
applicable Maturity Date.

“Interest Rate” shall mean as to: (a) Prime Rate Loans, a rate equal to the
Prime Rate (which shall not be less than 4.00%); and (b) LIBOR Rate Loans, a
rate of 2.50% per annum in excess of the LIBOR Rate (based on the LIBOR Rate
applicable for the Interest Period selected by the Borrower).

“LIBOR Base Rate” means, for any Interest Period for a LIBOR Rate Loan, the rate
of interest per annum determined by Bank to be the per annum rate of interest as
which deposits in United States Dollars are offered to Bank in the London
interbank market in which Bank customarily participates at 11:00 a.m. (local
time in such interbank market) two (2) Business Days before the first day of
such Interest Period for a period approximately equal to such Interest Period
and in an amount approximately equal to the amount of such Loan.

“LIBOR Rate” shall mean, for any Interest Period for a LIBOR Rate Loan, a rate
per annum (rounded upwards, if necessary, to the nearest 1/16 of 1%) equal to
(i) the LIBOR Base Rate for such Interest Period divided by (ii) 1 minus the
Reserve Requirement for such Interest Period, but in no event shall the LIBOR
Rate be less than 1.00%.

“LIBOR Rate Loans” means any Advances made or a portion thereof on which
interest is payable based on the LIBOR Rate in accordance with the terms hereof.

“Prime Rate” means the variable rate of interest per annum, most recently
announced by Bank as its “prime rate,” whether or not such announced rate is the
lowest rate available from Bank. The interest rate applicable to the Prime Rate
Loans shall change on each date there is a change in the Prime Rate.

“Prime Rate Loans” means any Advances made or a portion thereof on which
interest is payable based on the Prime Rate in accordance with the terms hereof.

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Loan Agreement in United States federal, state or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives or

 

1.



--------------------------------------------------------------------------------

requests applying to a class of lenders including Bank of or under any United
States federal or state, or any foreign, laws or regulations (whether or not
having the force of law) by any court or governmental or monetary authority
charged with the interpretation or administration thereof.

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (i) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of “LIBOR Base Rate” or
(ii) any category of extensions of credit or other assets which include Loans.

2. Requests for Loans. Each LIBOR Rate Loan shall be made upon the irrevocable
written request of Borrower received by Bank not later than 11 :00 a.m. (Santa
Clara, California time) on the Business Day three (3) Business Days prior to the
date such Loan is to be made. Each such notice shall specify the date such Loan
is to be made, which day shall be a Business Day; the amount of such Loan, the
Interest Period for such Loan, and comply with such other requirements as Bank
determines are reasonable or desirable in connection therewith.

Each written request for a LIBOR Rate Loan shall be in the form of a LIBOR Rate
Loan Borrowing Certificate as set forth on Exhibit A, which shall be duly
executed by the Borrower.

Each Prime Rate Loan shall be made upon the irrevocable written request of
Borrower received by Bank not later than 11:00 a.m. (Santa Clara, California
time) on the Business Day one (1) Business day prior to the date such Loan is to
be made. Each such notice shall specify the date such Loan is to be made, which
day shall be a Business Day and the amount of such Loan, and comply with such
other requirements as Bank determines are reasonable or desirable in connection
therewith.

3. Conversion/Continuation of Loans.

 

  (a) Borrower may from time to time submit in writing a request that Prime Rate
Loans be converted to LIBOR Rate Loans or that any existing LIBOR Rate Loans
continue for an additional Interest Period. Such request shall specify the
amount of the Prime Rate Loans which will constitute LIBOR Rate Loans (subject
to the limits set forth below) and the Interest Period to be applicable to such
LIBOR Rate Loans. Each written request for a conversion to a LIBOR Rate Loan or
a continuation of a LIBOR Rate Loan shall be substantially in the form of a
LIBOR Rate Conversion/Continuation Certificate as set forth on Exhibit B to this
Supplement which shall be duly executed by the Borrower. Subject to the terms
and conditions contained herein, three (3) Business Days after Bank’s receipt of
such a request from Borrower, such Prime Rate Loans shall be converted to LIBOR
Rate Loans or such LIBOR Rate Loans shall continue, as the case may be provided
that:

 

  (i) no Event of Default or event which with notice or passage of time or both
would constitute an Event of Default exists;

 

2.



--------------------------------------------------------------------------------

  (ii) no party hereto shall have sent any notice of termination of this
Supplement or of the Loan Agreement;

 

  (iii) Borrower shall have complied with such customary procedures as Bank has
established from time to time for Borrower’s requests for LIBOR Rate Loans;

 

  (iv) the amount of a LIBOR Rate Loan shall be $1,000,000 or such greater
amount which is an integral multiple of $500,000; and

 

  (v) Bank shall have determined that the Interest Period or LIBOR Rate is
available to Bank which can be readily determined as of the date of the request
for such LIBOR Rate Loan.

Any request by Borrower to convert Prime Rate Loans to LIBOR Rate Loans or
continue any existing LIBOR Rate Loans shall be irrevocable. Notwithstanding
anything to the contrary contained herein, Bank shall not be required to
purchase United States Dollar deposits in the London interbank market or other
applicable LIBOR Rate market to fund any LIBOR Rate Loans, but the provisions
hereof shall be deemed to apply as if Bank had purchased such deposits to fund
the LIBOR Rate Loans.

 

  (b) Any LIBOR Rate Loans shall automatically convert to Prime Rate Loans upon
the last day of the applicable Interest Period, unless Bank has received and
approved a complete and proper request to continue such LIBOR Rate Loan at least
three (3) Business Days prior to such last day in accordance with the terms
hereof. Any LIBOR Rate Loans shall, at Bank’s option, convert to Prime Rate
Loans in the event that (i) an Event of Default, or event which with the notice
or passage of time or both would constitute an Event of Default, shall exist,
(ii) this Supplement or the Loan Agreement shall terminate, or (iii) the
aggregate principal amount of the Prime Rate Loans which have previously been
converted to LIBOR Rate Loans, or the aggregate principal amount of existing
LIBOR Rate Loans continued, as the case may be, at the beginning of an Interest
Period shall at any time during such Interest Period exceeds the Committed
Revolving Line. Borrower agrees to pay to Bank, upon demand by Bank (or Bank
may, at its option, charge Borrower’s loan account) any amounts required to
compensate Bank for any loss (including loss of anticipated profits), cost or
expense incurred by such person, as a result of the conversion of LIBOR Rate
Loans to Prime Rate Loans pursuant to any of the foregoing.

 

 

(c)

On all Loans, Interest shall be payable by Borrower to Bank monthly in arrears
not later than the first (1st) day of each calendar month at the applicable
Interest Rate.

 

3.



--------------------------------------------------------------------------------

4. Additional Requirements/Provisions Regarding LIBOR Rate Loans, Etc.

 

  (a) If for any reason (including voluntary or mandatory prepayment or
acceleration), Bank receives all or part of the principal amount of a LIBOR Rate
Loan prior to the last day of the Interest Period for such Loan, Borrower shall
immediately notify Borrower’s account officer at Bank and, on demand by Bank,
pay Bank the amount (if any) by which (i) the additional interest which would
have been payable on the amount so received had it not been received until the
last day of such Interest Period exceeds (ii) the interest which would have been
recoverable by Bank by placing the amount so received on deposit in the
certificate of deposit markets or the offshore currency interbank markets or
United States Treasury investment products, as the case may be, for a period
starting on the date on which it was so received and ending on the last day of
such Interest Period at the interest rate determined by Bank in its reasonable
discretion. Bank’s determination as to such amount shall be conclusive absent
manifest error.

 

  (b) Borrower shall pay to Bank, upon demand by Bank, from time to time such
amounts as Bank may determine to be necessary to compensate it for any costs
incurred by Bank that Bank determines are attributable to its making or
maintaining of any amount receivable by Bank hereunder in respect of any Loans
relating thereto (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), in each case resulting from any
Regulatory Change which:

 

  (i) changes the basis of taxation of any amounts payable to Bank under this
Supplement in respect of any Loans (other than changes which affect taxes
measured by or imposed on the overall net income of Bank by the jurisdiction in
which such Bank has its principal office); or

 

  (ii) imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of Bank (including any Loans or any deposits referred to in
the definition of “LIBOR Base Rate”); or

 

  (iii) imposes any other condition affecting this Supplement (or any of such
extensions of credit or liabilities).

Bank will notify Borrower of any event occurring after the date of the Loan
Agreement which will entitle Bank to compensation pursuant to this section as
promptly as practicable after it obtains knowledge thereof and determines to
request such compensation. Bank will furnish Borrower with a statement setting
forth the basis and amount of each request by Bank for compensation under this
Section 4. Determinations and allocations by Bank for purposes of this Section 4
of the effect of any Regulatory Change on its costs of maintaining its
obligations to make Loans or of making or maintaining Loans or on amounts
receivable by it in respect of Loans, and of the additional amounts required to
compensate Bank in respect of any Additional Costs, shall be conclusive absent
manifest error.

 

4.



--------------------------------------------------------------------------------

  (c) Borrower shall pay to Bank, upon the request of Bank, such amount or
amounts as shall be sufficient (in the sole good faith opinion of such Bank) to
compensate it for any loss, costs or expense incurred by it as a result of any
failure by Borrower to borrow a Loan on the date for such borrowing specified in
the relevant notice of borrowing hereunder.

 

  (d) If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any respect or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change or compliance
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within 15 days
after demand by Bank, Borrower shall pay to Bank such additional amount or
amounts as will compensate Bank for such reduction. A statement of Bank claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive absent manifest error.

 

  (e) If at any time Bank, in its sole and absolute discretion, determines that:
(i) the amount of the LIBOR Rate Loans for periods equal to the corresponding
Interest Periods are not available to Bank in the offshore currency interbank
markets, or (ii) the LIBOR Rate does not accurately reflect the cost to Bank of
lending the LIBOR Rate Loan, then Bank shall promptly give notice thereof to
Borrower, and upon the giving of such notice Banks obligation to make the LIBOR
Rate Loans shall terminate, unless Bank and the Borrower agree in writing to a
different interest rate Loans shall terminate, unless Bank and the Borrower
agree in writing to a different interest rate applicable to LIBOR Rate Loans. If
it shall become unlawful for Bank to continue to fund or maintain any Loans, or
to perform its obligations hereunder, upon demand by Bank, Borrower shall prepay
the Loans in full with accrued interest thereon and all other amounts payable by
Borrower hereunder (including, without limitation, any amount payable in
connection with such prepayment pursuant to Section 4(a) of this Supplement).

 

5.



--------------------------------------------------------------------------------

EXHIBIT A TO LIBOR SUPPLEMENT

LIBOR RATE LOAN BORROWING CERTIFICATE

The undersigned hereby certifies as follows:

I,                                         , am the duly elected and acting
                                         of Cypress Semiconductor Corporation
(“Borrower”).

This certificate is delivered pursuant to Section 2 of that certain LIBOR
Supplement to Agreement together with the Amended and Restated Loan and Security
Agreement by and between Borrower and SILICON VALLEY BANK (“Bank) (the “Loan
Agreement”). The terms used in this Borrowing Certificate which are defined in
the Loan Agreement have the same meaning herein as ascribed to them therein .

Borrower hereby requests on                                         , 200_ a
LIBOR Rate Loan (the “Loan”) as follows:

(a) The date on which the Loan is to be made is                     , 200_.

(b) The amount of the Loan is to be                                         
($                                ) for an Interest Period of             
month(s).

All representations and warranties of Borrower stated in the Loan Agreement are
true, correct and complete in all material respects as of the date of this
request for a loan; provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date.

IN WITNESS WHEREOF, this Borrowing Base Certificate is executed by the
undersigned as of this          day of                     , 200_.

 

CYPRESS SEMICONDUCTOR CORPORATION By:     Title:    

For Internal Bank Use Only

 

LIBOR Pricing Date

  I LIBOR Rate   I LIBOR Rate Variance   Maturity Date     ___%  

 

1.



--------------------------------------------------------------------------------

EXHIBIT B TO LIBOR SUPPLEMENT

LIBOR RATE CONVERSION/CONTINUATlON CERTIFICATE

The undersigned hereby certifies as follows:

1,                                         , am the duly elected and acting
                                 of Cypress Semiconductor Corporation
(“Borrower”).

This certificate is delivered pursuant to Section 2 of that certain LIBOR
Supplement to Agreement together with the Amended and Restated Loan and Security
Agreement by and between Borrower and SILICON VALLEY BANK (“Bank”) (the “Loan
Agreement”). The terms used in this LIBOR Rate Conversion/Continuation
Certificate which are defined in the Loan Agreement .have the same meaning
herein as ascribed to them therein.

Borrower hereby requests on                     , 200_ a LIBOR Rate Loan (the
“Loan”) as follows:

(a) ¨ (i) A rate conversion of an existing Prime Rate Loan from a Prime Rate
Loan to a LIBOR Rate Loan; or

      ¨ (ii) A continuation of an existing LIBOR Rate Loan as a LIBOR Rate Loan;

[Check (i) or (ii) above]

(b) The date on which the Loan is to be made is                     , 200_.

(c) The amount of the Loan is to be                     ($                   
 ), for an Interest Period of                      month(s).

All representations and warranties of Borrower stated in the Loan Agreement are
true, correct and complete in all material respects as of the date of this
request for a loan; provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date.

 

1.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this LIBOR Rate Conversion/Continuation Certificate is
executed by the undersigned as of this          day of                     ,
200_.

 

CYPRESS SEMICONDUCTOR CORPORATION By:     Title:    

For Internal Bank Use Only

 

LIBOR Pricing Date

  I LIBOR Rate   I LIBOR Rate Variance   Maturity Date     ___%  

 

2.



--------------------------------------------------------------------------------

EXHIBIT A

[intentionally omitted]

 

1.



--------------------------------------------------------------------------------

EXHIBIT B

PRIME RATE LOAN PAYMENT/ADVANCE REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS 12:00 NOON PACIFIC TIME

 

Fax To:                                             Date:
                                        

Borrower: Cypress Semiconductor Corporation

¨ Loan Payment:

 

From Account #                                                                
To Account #                                                              (Name
and Deposit Account #)    (Loan Account #)

 

Principal $                                                              and/or
Interest $                                                             

Borrower’s representations and warranties in the Loan and Security Agreement are
true, correct and complete in all material respects on and as of the date
hereof, but those representations and warranties expressly referring to another
date shall be true, correct and complete in all material respects as of such
date.

 

Authorized Signature:                                       
                         Phone Number:                                          
                   

¨ LOAN ADVANCE:

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #                                                                
To Account #                                                              (Loan
Account #)    (Name and Deposit Account #)

 

Amount of Advance $                                                             
  

Borrower’s representations and warranties in the Loan and Security Agreement are
true, correct and complete in all material respects on and as of the date of the
requested Advance, but those representations and warranties expressly referring
to another date shall be true, correct and complete in all material respects as
of such date.

 

Authorized Signature:                                       
                         Phone Number:                                          
                   

OUTGOING WIRE REQUEST

Complete only if all or a portion of funds from the loan advance above are to be
wired.

Deadline for same day processing is 12:00 noon, Pacific Time

 

Beneficiary Name:                                                             
   Amount of Wire: $                                         
                    Beneficiary Bank:                                          
                       Account Number:                                        
                       City and State:                                          
                            
Beneficiary Bank Transit (ABA) #:                                     
Beneficiary Bank Code (Swift, Sort, Chip, etc.):                (For
International Wire Only) Intermediary Bank:                                   
                             Transit (ABA) #:                                   
                             
For Further Credit to:                                 
                                         
                                         
                                               Special
Instruction:                                       
                                         
                                         
                                            

 

1.



--------------------------------------------------------------------------------

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature:         2nd Signature (if required):     Print Name/Title:
        Print Name/Title:     Telephone #         Telephone #    

 

2.



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK       3003 Tasman Drive       Santa Clara, CA 95054
   FROM:    Cypress Semiconductor Corporation       198 Champion Court, Building
6       3rd Floor, San Jose, California, 95134   

The undersigned authorized officer of CYPRESS SEMICONDUCTOR CORPORATION
(“Borrower”) certifies that under the terms and conditions of the Amended and
Restated Loan and Security Agreement between Borrower and Bank (the
“Agreement”), (i) Borrower is in complete compliance for the period ending
                                         with all required covenants, except as
noted below, and (ii) all representations and warranties in the Agreement are
true and correct in all material respects on this date (but those
representations and warranties expressly referring to another date shall be
true, correct, and complete in all material respects as of such date). Attached
are the required documents supporting the certification. The undersigned officer
certifies that such documents were prepared in accordance with Generally
Accepted Accounting Principles (GAAP) consistently applied from one period to
the next, except as explained in an accompanying letter or footnotes. The
undersigned officer acknowledges that no borrowings may be requested at any time
or date of determination that Borrower is not in compliance with any of the
terms of the Agreement, and that compliance is determined not just at the date
this certificate is delivered.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Financial Covenant

  

Required

  

Actual

  

Complies

Maintain on a Quarterly Basis:

            Adjusted Quick Ratio    Not less than 1.00:1.00    $___________   
Yes    No Tangible Net Worth   

Not less than

$460,000,000

   $___________    Yes    No

Reporting Covenant

  

Required

       

Complies

Cash holding report    Quarterly within 45 days       Yes    No A/R Aging   
Quarterly within 45 days       Yes    No 10K and 10Q reports    Within 5 days of
filing       Yes    No Compliance Certificate    With SEC reports       Yes   
No Financial Projections    Annually within 50 days of FYE       Yes    No



--------------------------------------------------------------------------------

Sincerely, CYPRESS SEMICONDUCTOR CORPORATION    SIGNATURE    TITLE    Date

 

BANK USE ONLY Received by:       AUTHORIZED SIGNER

Date:    

Verified:               AUTHORIZED SIGNER Date:    

Compliance Status:   Yes     No

 

2.



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT, CONSENT AND

REAFFIRMATION OF GUARANTOR

The undersigned (“Guarantor”) executed an Unconditional Guaranty in favor of
SILICON VALLEY BANK (“Bank”) in respect of the Loan and Security Agreement,
dated as of September 25, 2003 (as amended from time to time, the “Loan
Agreement”), by and between CYPRESS SEMICONDUCTOR CORPORATION (“Borrower”) and
Bank and hereby acknowledge that it has received a copy of, and has read, that
certain Amended and Restated Loan and Security Agreement (“Restated Loan
Agreement”) dated as of March 2, 2009, between Borrower and Bank. Guarantor
(i) consents to all amendments and modifications made by the Restated Loan
Agreement, (ii) reconfirms and ratifies the Unconditional Guaranty to which
Guarantor is a party (iii) agrees that notwithstanding anything to the contrary
in the Unconditional Guaranty, Guarantor’s obligations thereunder shall be in an
amount not to exceed $50,000,000, and (iv) agrees that, except as provided in
clause (iii) hereof, such Unconditional Guaranty shall remain in full force and
effect with respect to the Restated Loan Agreement and all obligations
thereunder; and that the consent, amendments and modifications shall not act as
a limitation on Guarantor’s liability under its Unconditional Guaranty.

Dated: as of March 2, 2009

 

Guarantor:     CYPRESS SEMICONDUCTOR (MINNESOTA), INC.       By:           Name:
          Title:    

 

3.